Citation Nr: 0720092	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-20 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran had active service from August 1951 to July 1954.

These matters are before the Board of Veterans' Appeals 
(Board) from a rating decision promulgated by the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, in June 2004, which denied the claims of 
service connection for bilateral hearing loss and tinnitus.  
The veteran timely perfected an appeal of the claims for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran currently has tinnitus which is related to 
his active service.

3.  The veteran currently has hearing loss in the left ear 
which is related to service.

4.  A hearing loss disability is not present in the right 
ear.


CONCLUSION OF LAW

1.  The criteria for establishment of service connection for 
tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2006).

2.  The criteria for establishment of service connection for 
hearing loss of the left ear have been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2006).

3.  The criteria for establishment of service connection for 
hearing loss of the right ear have not been met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303, 3.385 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In light of the favorable decision on tinnitus and left ear 
hearing loss, no discussion of VCAA compliance with respect 
to those issues is necessary.  

With regard to the claim for service connection for hearing 
loss of the right ear, the Board notes that in a November 
2004 letter, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for service connection for hearing loss, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The case was readjudicated in May 2005.  A letter 
advising the veteran of the evidence needed to establish a 
disability rating and effective date was issued in January 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, a VA examination report, 
and service documents submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.102, 3.303 (2006).  Service connection may also be granted 
for disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

In this case, service personnel records reflect that the 
veteran's primary military occupational specialty was that of 
an aircraft engine mechanic.  Additionally, unverified 
materials submitted by the veteran indicate participation in 
Operation Castle which included atomic tests in the Marshall 
Islands during 1954.  

Service medical records and the service separation medical 
examination from July 1954 are negative for tinnitus or 
hearing loss.  Further, tinnitus and hearing loss is not 
claimed in medical examinations for reserve duty conducted in 
July 1958 and May 1959.  However, the examinations note only 
whispered voice test.  

At a May 2004 VA examination, the veteran complained of 
tinnitus existing since service (1954) due to noise exposure 
during the atomic testing he witnessed.  The veteran denied 
any occupational or recreational noise exposure.  The veteran 
was noted to have hearing loss in the left ear, with puretone 
thresholds within normal limits at 500 to 2000 Hertz, but 
with puretone thresholds of 40 and 65 decibels at 3000 and 
4000 Hertz.  In the right ear, puretone thresholds were all 
less than 26 decibels, and the speech discrimination score 
was 98 percent.  The examiner diagnosed tinnitus, hearing 
within normal limits in the right ear, and mild to moderately 
severe sensorineural hearing loss in the left ear.  The 
examiner indicated that she had reviewed the veteran's claims 
file; however, she additionally noted "none provided."  She 
opined that the etiology of the veteran's tinnitus and 
hearing loss was more likely than not due to military service 
based on the veteran's "age, his history, the slope of the 
hearing loss and the reported onset of the tinnitus."

Evidence against the veteran's claim includes the lack of 
evidence of tinnitus or hearing loss (including any 
complaints of tinnitus) in service or after service until 
2004.  Evidence in favor of the claim includes service 
records reflecting an in-service occupational specialty as an 
aircraft engine mechanic, and the May 2004 medical opinion by 
a VA examiner, linking the current tinnitus and left ear 
hearing loss with noise exposure in service.  Moreover, the 
veteran is competent to testify as to the presence tinnitus.  
See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 
5107(b)(West 2002)), the Board finds that the positive and 
negative evidence in this claim is in equipoise with respect 
to the claims for service connection for tinnitus and left 
ear hearing loss, and thus service connection is warranted 
for those disabilities.  

With regard to the claim for service connection for hearing 
loss of the right ear, the evidence fails to reveal he 
currently suffers from a hearing loss disability in that ear 
pursuant to the provisions of 38 C.F.R. § 3.385.  For the 
purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The findings on VA 
examination did not meet those requirements for the right 
ear.  Thus, he does not have a hearing loss disability in the 
right ear for VA purposes.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

For the reasons set forth above, the claim for service 
connection for hearing loss in the right ear must be denied.  

In reaching this conclusion the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for service connection for hearing loss in the right 
ear, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).   


ORDER

Service connection for tinnitus is granted.

Service connection for hearing loss in the left ear is 
granted.

Service connection for hearing loss in the right ear is 
denied.


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


